UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the registrant o Filed by a party other than the registrant x Check the appropriate box: oPreliminary Proxy Statement. oConfidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)). oDefinitive Proxy Statement. oDefinitive Additional Materials. xSoliciting Material Under Rule 14a-12. IMH SECURED LOAN FUND, LLC (Name of Registrant as Specified in Its Charter) THE COMMITTEE TO PROTECT IMH SECURED LOAN FUND LGM CAPITAL PARTNERS LLC G. LOUIS GRAZIADIO III WILLIAM R. LANG TODD A. MIKLES RONALD TUCEK CLIFF RATLIFF (Name of Person(s) Filing Proxy Statement if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-1 1(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: The following are presentation materials that The Committee to Protect IMH Secured Loan Fund intends to use in connection with discussions with broker-dealers and other third parties who have an interest in the transactions contemplated by IMH’s consent solicitation: COMMITTEE TO PROTECT IMH SECURED LOAN FUND TALKING POINTS FOR USE WITH BROKER/DEALERS May 20, 2010 1 2 THE COMMITTEE TO PROTECT IMH SECURED LOAN FUND OPPOSES THE TRANSACTIONS PROPOSED BY THE CURRENT MANAGER THE CURRENT MANAGER OF THE FUND IS SEEKING APPROVAL FOR THE FOLLOWING TRANSACTIONS: nCONVERT IMH SECURED LOAN FUND INTO A NEW DELAWARE CORPORATION NAMED IMH FINANCIAL CORPORATION; AND nUSE THE NEW CORPORATIONTO BUY OUT THE CURRENT MANAGER AND AN AFFILIATED ENTITY THE COMMITTEE BELIEVES THE PROPOSED TRANSACTIONS ARE NOT IN THE BEST INTEREST OF THE INVESTORS THE COMMITTEE INTENDS TO SOLICIT CONSENTS FROM THE FUND’S MEMBERS TO: nREVOKE ANY CONSENTS PREVIOUSLY SUBMITTED IN FAVOR OF THE CURRENT MANAGER’S PROPOSED TRANSACTIONS; AND nREPLACE THE CURRENT MANAGER WITH LGM CAPITAL PARTNERS, LLC THE COMMITTEE IS COMPRISED OF LGM CAPITAL PARTNERS, LLC, A LIMITED LIABILITY COMPANY FORMED BY G. LOUIS GRAZIADIO III, TODD A.
